Citation Nr: 1634143	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-22 847	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar disc disease. 

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella with degenerative joint disease. 

3.  Entitlement to a total disability rating for compensation based on individual Unemployability (TDIU).  


.REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to November 1975 and
July 1976 to November 1987.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in October 2014.   

In July 2013, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript from this hearing is of record.  

In a July 2016 brief to the Board, the Veteran's representative raised the issue of entitlement to TDIU.  As a TDIU claim is part of a claim for a higher rating when such claim is, as in the instant case, raised by the record or asserted by the Veteran, the Board finds this matter to be within the jurisdiction of the Board as a component of the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   

The claims for an increased rating for right knee chondromalacia patella with degenerative joint disease and TDIU addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At no time during the appeal period has lumbar disc disease resulted in ankylosis, incapacitating episodes of intervertebral disc syndrome (IVDS); or objective neurologic abnormalities not contemplated by ratings assigned for bilateral sciatic and femoral nerve radiculopathy of the lower extremities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 5242 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected lumbar disc disease is rated under DC 5242.  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent clinical history with the above legal criteria in mind, the service treatment reports reflect treatment for a back sprain and spasms, and the first VA examination conducted after service in February 1984 included an x-ray that demonstrated a flattened lordotic curve.  The impression following the examination was low back syndrome, and service connection for this disability was granted by a December 1984 rating decision at a rating of 10 percent.  

The 20 percent rating was continued until a March 2005 rating decision increased the rating to 20 percent and recharacterized the service connected lumbar spine disability as lumbar disc disease.  This followed a January 2005 VA examination that included an x-ray demonstrating lumbar disc disease.  At this examination, the Veteran described increased lumbar spine pain that had made it difficult for him to lift and bend in his job as a laborer.  Upon examination at that time, motion in the lumbar spine was to 55 degrees of flexion; 15 degrees of extension; 15 degrees of right and left rotation; 18 degrees of right lateral flexion; and 15 degrees of left lateral flexion.  There was pain with motion, but no additional loss of motion due to pain, weakness, fatigue, or lack of endurance following repetitive use. 

The 20 percent rating was continued until the July 2010 rating decision which gave rise to this appeal increased the rating to 40 percent effective from the date of the claim for increase.  This rating followed a May 2010 VA examination in which the Veteran described lumbar spine pain to a level of eight on a scale from one to ten.  He also reported pain radiating down his lower back through the hips and terminating at the knees, stiffness, and weakness.  Lumbar spine pain was said to affect the activities of daily living in that bending at the waist was limited, the ability to drive long distances was curtailed, and chores were more difficult to perform.  The pain was described as constant such that there were no flare-ups of pain.  It was indicated the Veteran used a cane to aid in walking and that he occasionally wore a back brace.  He denied any bowel or bladder impairments or other associated neurologic impairment associated with the service connected lumbar spine disability. 

Upon examination in May 2010, the examiner noted that the Veteran did not limp. There was pain to palpation over the lower lumbar vertebral bodies and the bilateral paraspinal muscles.  There was no muscle spasm.  Straight leg raising was positive on both the right and left side.  Thoracolumbar spine motion was to flexion of 25 degrees, extension to 10 degrees, lateral bending to 15 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  There was an increase in pain following repetitive testing, but no additional limitation in range of motion or joint fatigability.  X-rays showed minimal spondylosis in the lower spine "remaining stable." 

Thereafter, an August 2010 VA peripheral nerves examination showed the Veteran reporting severe pain radiating from his lower back down both legs to his knees.  Following the examination, the assessment was that there was no evidence of radiculopathy or neuropathy in the lower extremities, and that the pain the Veteran was experiencing in his inner thighs was referred from severe degenerative arthritis in the hip joints.  Thereafter, an August 2010 rating decision denied service connection for neurological disability in both lower extremities as secondary to the service connected lumbar disc disease.  However, based on May 2003 findings of lumbar L5/S1 radiculopathy by a private physician, a February 2016 rating decision granted service connection for bilateral sciatic and femoral nerve radiculopathy of the lower extremities as secondary to the service connected lumbar disc disease.   

A the most recent VA examination of the lumbar spine conducted in December 2015 pursuant to the Board remand, the Veteran reported daily lumbar spine pain to a level of eight on a scale from one to ten for which he took Motrin and Tylenol.  He reported numbness and tingling mostly in the morning when he gets out of bed, and described the numbness and tingling as a "boxer short" type of pattern down his bilateral legs.  The Veteran denied flare-ups of pain. 

Upon examination in December 2015, lumbar motion was to 45 degrees of flexion,  15 degrees of extension, and 20 degrees of lateral flexion and rotation to each side.  There was pain with motion and localized tenderness in the lower back and both sides of the spinal cord when palpated by the examiner.  Repetitive motion resulted in no additional loss of motion or functioning.  The examiner was not able to say without speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  There was said to be localized tenderness resulting in an abnormal gait or abnormal  spine contour, and the examiner stated the Veteran could not stand, sit, or walk for greater then 20 minutes at a time due to pain in the lower back.  The straight leg raising test was positive on both sides and there was mild paresthesisas and/or dyesthesisas and numbness in both lower extremities.  It was noted that there was no ankylosis; other neurologic abnormalities or findings such as bowel or bladder problems or pathologic reflexes; or IVDS.  The examiner stated that the service connected thoracolumbar spine disability impacted the Veteran's ability to work. 

VA outpatient treatment reports, currently of record dated through January 2016, reflect continuing complaints of lumbar spine pain.  However, these reports do not reflect clinical findings that differ in any significant degree-as relevant to the rating criteria-from those demonstrated at the examinations discussed above.  

Applying the pertinent legal criteria to the facts set forth above, a rating in excess of 40 percent would be assignable for the service connected lumbar disc disease if there is favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of IVDS having a total duration of at six four weeks during a 12 month period; or on the basis of associated neurological impairment.  The most recent VA examination specifically found that there was no ankylosis, IVDS, or associated neurological impairment [not contemplated by the ratings assigned for bilateral sciatic and femoral nerve radiculopathy of the lower extremities] resulting from the service connected lumbar disc disease, and no other clinical evidence has demonstrated that the service connected lumbar disc disease includes such manifestations.  As such, a schedular rating in excess of 40 percent may not be assigned for the service connected lumbar disc disease.  38 C.F.R. § 4.71a, DC 5242.   

The Board further finds that staged schedular ratings for lumbar disc disease is not warranted as the Veteran's symptomatology has otherwise remained stable throughout the appeal.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations discussed above document consideration of these principles, to include repetitive motion.  There is no indication that further increased compensation would be warranted under these principles.  

In making its determination above, the Board has considered carefully the Veteran's contentions-to include his sworn testimony during the July 2013 hearing before the undersigned describing difficulties getting in and out of bed and up from a chair due to his service connected back disability-with respect to the nature of the service-connected manifestations at issue, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned for his lumbar disc disease.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria.  Moreover, the service-connected disability addressed above requires application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected manifestations addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected manifestations addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the determination following the December 2015 VA examination that the Veteran's lumbar disc disease impacts his ability to work and that the Court, as noted in the Introduction, has held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or claimant.  Rice, supra.  The matter of entitlement to TDIU is the subject of the remand that follows this decision.  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for lumbar disc disease.  As such, the benefit of the doubt doctrine is not applicable with respect to this matter, and entitlement to a rating in excess of 40 percent for this disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.

ORDER

A rating in excess of 40 percent for lumbar disc disease is denied. 

REMAND

First with respect to the claim for increased rating for right knee chondromalacia patella with degenerative joint disease, a recent Court decision held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for knee pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As no such contemporaneous findings are of record, to include from the reports from the December 2015 VA examination of the right knee conducted pursuant to the Board's October 2014 remand, the AOJ will be requested to afford the Veteran a VA examination of his knees that includes the findings required by Correia.

With respect to the claim for the claim for TDIU, as the resolution of the claim for an increased rating for the service connected right knee disability could impact the adjudication of this claim, the adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).  The remand will afford the  AOJ the opportunity to fulfill the duties to notify and assist with respect to this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current pathology associated with his service connected right knee disability.  The electronic record, to include a copy of this claims file, should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations resulting from the service connected right knee disability, to include the occupational impacts of this disability.   

2.  The AOJ should provide the Veteran with a letter informing him of the evidence and information necessary to support a claim for TDIU, as well as a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability" for his completion.  All indicated development in connection with this claim should be accomplished.  

3.  After completion of the above, the RO should adjudicate the claim for TDIU and readjudicate the claim for an increased rating for the service connected right knee disability.  To the extent this does not result in a completely favorable resolution of these claims, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


